Title: From George Washington to Timothy Pickering, 20 October 1799
From: Washington, George
To: Pickering, Timothy

 
Private 
Dear Sir,Mount Vernon Octr 20th 1799   
Your letters of the 29th Ult. and 9th instant, have been duly received; and for the information given in them, I feel myself obliged.
In a note which I have just recd from Mr Stoddert, to whom I had occasion to write on business, is added in the close thereof “The President has decided that the Mission to France shall proceed without delay. The Ministers, now here, will embark on board the Frigate United States at New Port, about the first of November.” This being the case, I shall take it for granted that the measure has been duly considered in all its relations; and that a favourable result is expected: than whom, no one more ardently wishes it than does Dear Sir Your most Obedient and Very Humble Servant

Go: Washington

